Citation Nr: 0804068	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial rating for vascular 
and tension headaches.

2.  Entitlement to service connection for allergies, claimed 
as secondary to ulcerative colitis.

3.  Entitlement to service connection for asthma, claimed as 
secondary to ulcerative colitis.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
disability manifested by muscle and joint weakness and pain, 
claimed as secondary to ulcerative colitis. 

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
psychiatric disability, claimed to have arisen during service 
and as secondary to ulcerative colitis.
 
6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
upper gastrointestinal disability, claimed as secondary to 
ulcerative colitis.

7.  Entitlement to a higher level of compensation benefits, 
claimed as due to a miscalculation by VA in light of the 
veteran's selection to receive full VA compensation benefits 
as of July 8, 2003, in lieu of military retirement benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The RO has reopened the claims for entitlement to 1) service 
connection for disability manifested by muscle and joint 
weakness and pain, claimed as secondary to ulcerative 
colitis; 2) service connection for psychiatric disability, 
claimed to have arisen during service and as secondary to 
ulcerative colitis; and 3) service connection for upper 
gastrointestinal disability, claimed as secondary to 
ulcerative colitis.  (See June 2005 statement of the case.)  
However, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issues have been characterized as noted on the title page.

In April 2006, the veteran submitted correspondence 
"supporting my claim for my back," including a February 
2006 report of an MRI of his lumbar spine.  In a January 2005 
RO rating decision, the RO had previously granted service 
connection for osteoporosis of the lumbar spine, and assigned 
an initial rating of 10 percent.  It is unclear whether the 
veteran seeks an increased rating for his service-connected 
osteoporosis, or service connection for additional disability 
of the back, or some combination of the above.  The RO should 
seek clarification from the veteran on this matter. 

Also in April 2006, the RO received a claim from the veteran 
for service connection for right hip disability.  This matter 
is referred to the RO for appropriate action.

Additionally, in September 2005, the RO received 
correspondence from the veteran in which he disagreed with 
his level of compensation as established in a letter dated in 
February 2005.  He contended that a higher level of 
compensation was warranted in light of his waiver of miliary 
retirement benefits so that he could receive maximum VA 
compensation benefits.  The veteran characterized this as a 
notice of disagreement with the February 2005 letter from the 
RO establishing his level of compensation.  The 
correspondence was received within one year of the February 
2005 notification letter from the RO, and therefore is a 
timely notice of disagreement.  See 38 U.S.C.A. § 7105.  The 
Board acknowledges that the RO initiated action on this 
matter in March 2006, as reflected by a report of contact 
with the veteran of that date.  However, it is not clear what 
further action has been taken by the RO.  In light of the 
present procedural posture of this issue, the Board is 
obligated to remand the issue for proper development, to 
include issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

The issues of (1) whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for upper gastrointestinal disability, claimed as 
secondary to ulcerative colitis; reopened claims for (2) 
service connection for disability manifested by muscle and 
joint weakness and pain, claimed as secondary to ulcerative 
colitis, and (3) service connection for psychiatric 
disability, claimed to have arisen during service and as 
secondary to ulcerative colitis; as well as (4) entitlement 
to service connection for allergies, claimed as secondary to 
ulcerative colitis; (5) entitlement to service connection for 
asthma, claimed as secondary to ulcerative colitis; (6) 
entitlement to a compensable initial rating for vascular and 
tension headaches; and (7) entitlement to a higher level of 
compensation benefits, claimed as due to a miscalculation by 
VA in light of the veteran's selection to receive full VA 
compensation benefits as of July 8, 2003, in lieu of military 
retirement benefits, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1985 decision, the Board denied the 
appellant's claims for service connection for psychiatric 
disability and for fibrositis.  The denial of entitlement to 
service connection for fibrositis was based on the veteran's 
claim for service connection for a disability manifested by 
muscle and joint weakness and pain.

2.  Since the September 1985 Board denial of the claims for 
service connection for psychiatric disability and for 
fibrositis, evidence was received which had not been 
previously received by agency decisionmakers. This evidence 
relates to unestablished facts necessary to substantiate the 
claims, and is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denials of these claims.  The evidence raises a reasonable 
possibility of substantiating the claims.
    



CONCLUSIONS OF LAW

1.  The September 1985 Board decision that denied the 
veteran's claim for service connection for psychiatric 
disability is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The September 1985 Board decision that denied the 
veteran's claim for service connection for fibrositis is 
final.  38 U.S.C.A. § 7104 (West 2002).

3.  Evidence received since the September 1985 Board decision 
that denied service connection for psychiatric disability, 
which was the last final denial with respect to this issue, 
is new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West  2002); 38 C.F.R. § 3.156 (2007).

4.  Evidence received since the September 1985 Board decision 
that denied service connection for fibrositis (claimed by the 
veteran as muscle and joint weakness and pain), which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West  2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining 


evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claims for service 
connection for fibrositis and for psychiatric disability.  
Under these circumstances, which are only of benefit to the 
appellant, there is no prejudice to the veteran in 
adjudicating the application to reopen without further 
discussion of VA's duties to notify and assist under the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims Reopened

In a September 1985 decision, the Board denied entitlement to 
service connection for psychiatric disability, fibrositis (a 
diagnosis for a condition the veteran had claimed as muscle 
and joint pain due to ulcerative colitis and large doses of 
corticosteroids), and an irritated esophagus.  These 
decisions are final.  38 U.S.C.A. § 7104.  In 2003, the 
veteran requested that the claims be reopened.

Previously finally denied claims may be reopened if new and 
material evidence is received.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

The RO has received new letters from physicians and other 
clinicians indicating that the veteran's joint and muscle 
weakness and pain, and psychiatric disability, are conditions 
that may be attributable to the veteran's service-connected 
ulcerative colitis.  In a November 2004 letter to the RO, 
David L. Bacon, M.D., who was the veteran's treating 
physician shortly after his discharge from active service in 
September 1968, noted that the veteran's ulcerative colitis 
was treated with large doses of corticosteroids at the time 
of his discharge from service.  He noted that the veteran had 
depression when he treated him, and that ulcerative colitis 
plus therapy with steroids can have many ramifications, 
including psychological problems from the disease and/or 
steroid therapy, and arthritis associated with ulcerative 
colitis.  Additionally, the veteran has submitted excerpts 
from Internet articles and medical treatises indicating that 
treatment with large doses of corticosteroids can result in 
problems including muscle weakness, osteoporosis, and 
psychosis.  Letters from the veteran's treating chiropractor 
also attribute aspects of the veteran's joint pain and 
weakness with past treatment with large doses of 
corticosteroids.  Further, the veteran has recently been 
granted service connection for at least one aspect of his 
current joint pain and weakness-his osteoporosis of the 
lumbar spine--based on private and VA medical opinions that 
this condition is likely attributable to heavy doses of 
corticosteroids.  In the Board's view, this generally 
confirms that heavy doses of corticosteroids may result in 
some forms of joint pain and weakness.  Although the 
September 2005 Board decision denied entitlement to service 
connection for "fibrositis," after a review of the 
evidence, the Board is of the view that the veteran seeks 
service connection for the same disability now, i.e., muscle 
and joint weakness and pain secondary to ulcerative colitis 
and large doses of corticosteroids, as he did at the time of 
the September 1985 Board decision.

In light of the foregoing, the Board finds that new and 
material evidence has been received with respect to the 
claims for service connection for psychiatric disability and 
for muscle and joint weakness and pain.  The evidence relates 
to unestablished facts necessary to substantiate the claims, 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claims, and 
raises a reasonable possibility of substantiating the claims.  
See 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that reopening of the claims for 
1) entitlement to service connection for disability 
manifested by muscle and joint weakness and pain, claimed as 
secondary to ulcerative colitis, and 2) entitlement to 
service connection for psychiatric disability, claimed to 
have arisen during service and as secondary to ulcerative 
colitis, is warranted.

With respect to the claim for service connection for upper 
gastrointestinal disability, claimed as secondary to 
ulcerative colitis, the Board finds that a determination as 
to whether new and material evidence has been received on 
this matter would be premature, pending further development 
of the claim, particularly because the development warranted 
includes seeking additional service medical records and 
obtaining additional records of VA treatment.  This issue is 
addressed further in the remand directly below.


ORDER

New and material evidence having been received, the claim for 
service connection for disability manifested by muscle and 
joint weakness and pain, claimed as secondary to ulcerative 
colitis, is reopened; the appeal is granted to this extent 
only.

New and material evidence having been received, the claim for 
service connection for psychiatric disability, claimed to 
have arisen during service and as secondary to ulcerative 
colitis, is reopened; the appeal is granted to this extent 
only.


REMAND

The veteran seeks a compensable initial rating for his 
service-connected headaches.  In an August 2005 letter, Mark 
J. Hatesohl, D.C., described ongoing treatment of the veteran 
for headaches.  Additionally, Dr. Hatesohl described having 
treated the veteran for several conditions relevant to the 
veteran's claims for service connection.  Further, he has 
opined that there is a causal link between drugs the veteran 
received for treatment of service-connected ulcerative 
colitis and conditions for which the veteran now seeks 
service connection in this appeal.  The records of treatment 
with Dr. Hatesohl would be useful in adjudicating the 
veteran's claims.  See 38 U.S.C.A. § 5103A(b).  Also, the 
last VA examination for the veteran's headaches was conducted 
in January 2004, over 3 years ago.  As per the request of the 
veteran's representative (see May 2007 Informal Hearing 
Presentation, page 4), a new VA examination reflecting the 
current severity of his headaches would be helpful in 
adjudicating the claim for a compensable initial rating.  

With respect to the veteran's service connection claims, only 
a portion of the veteran's service medical records, primarily 
from his last two months of service, have been obtained and 
associated with the claims files.  With respect to his claim 
for service connection for psychiatric disability, the 
veteran contends, among other things, that he was treated for 
psychiatric disability during service.  (See release for 
medical information dated December 13, 2003).  The veteran's 
complete service medical records, including records of 
inpatient and outpatient treatment, and any records of mental 
health treatment, would be helpful in adjudicating his claim.  
His service personnel files may also be relevant to his 
service connection claim.  See 38 U.S.C.A. § 5103A(c).

In addition, the RO has received from the veteran a February 
2006 record of VA treatment indicating that he is receiving 
ongoing treatment for conditions relevant to the issues on 
appeal.  The assessments in the February 2006 treatment note 
include 1) gastroesophageal reflux disease, status post 
Nissan fundoplication; 2) history of ulcerative colitis on 
colonoscopy: 2004, on and off flare-ups, stable with diet; 3) 
history of depression, stable without medications; 4) history 
of asthma on prescription, stable; and 5) "small joint 
swelling and pain: new it is resolved; his ESR is new." 
Updated records of VA treatment would be helpful in 
adjudication of the veteran's claims.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The veteran underwent VA examinations in connection with the 
matters on appeal in December 2003 and January 2004.  
However, in November 2004, new medical opinion evidence in 
support of the veteran's claim was received from David L. 
Bacon, M.D., who treated the veteran for ulcerative colitis 
and migraine headaches soon after his discharge from service.  
Additionally, new medical opinion evidence was received from 
Paul E. Zachary, Jr., M.D., in a letter dated in August 2004, 
and from the veteran's treating chiropractor since 1990, Mark 
J. Hatesohl, D.C., in a letter dated in August 2005.  The 
Board notes that many of the veteran's VA examinations in 
January 2004 were conducted by a physician's assistant.  In 
light of the newly received physicians' opinions, the Board 
finds that new VA examinations with appropriate specialists 
are warranted for the veteran's service connection claims.

In addition, as discussed in the Introduction, above, the 
Board is obligated to remand the issue of entitlement to a 
higher level of compensation benefits for proper development, 
to include issuance of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Entitlement to a 
higher level of compensation benefits is claimed as due to a 
miscalculation by VA in light of the veteran's waiver of 
military retirement benefits so that he could receive a 
higher level of VA compensation benefits as of July 8, 2003.  
(See letters from veteran received in September 2005, 
December 2005, and April 2006.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the February 2005 letter 
establishing his level of compensation.  
The veteran contends that a higher level 
of compensation is warranted in light of 
his selection to receive a higher level of 
VA compensation benefits, effective July 
8, 2003, in lieu of military retirement 
benefits.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his ulcerative 
colitis, headaches, allergies, asthma, 
joint and muscle weakness and pain, 
psychiatric disability, and upper 
gastrointestinal disability.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include 1) VA 
records of treatment dated from January 
2004 forward (the Board acknowledges that 
subsequent VA records of treatment have 
been received, but they do not appear to 
be complete); 2) records of treatment, 
examination or consultation with Paul E. 
Zachary, Jr., M.D. (see August 2004 letter 
from Dr. Zachary); 3) records of treatment 
with Mark J. Hatesohl, D.C., from 1990 
forward (see August 2005 letter from Dr. 
Hatesohl); and 4) records of treatment 
from June 2002 to August 2002 with Nancy 
O'Conner, M.S., LCFT (see Ms. O'Conner's 
letter received in December 2003).
.  
3.  Contact all appropriate service records 
depositories for the purpose of obtaining 
the veteran's complete service medical 
records and complete service personnel file 
for his period of active service and his 
period of temporary disability retirement.  
The records sought should include all 
records of inpatient and outpatient 
treatment, as well as records of mental 
health treatment.  In determining which 
service records depositories to contact, 
the RO should review the releases for 
medical information received from the 
veteran in December 2003.

4.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination with 
an appropriate specialist for the purpose of 
determining the current severity of his 
service-connected vascular and tension 
headaches.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

For the veteran's vascular and tension 
headaches, the examiner should describe the 
extent of the veteran's present disability.  
To the extent possible, based upon the 
examination of the veteran, the history 
provided by the veteran, and the records of 
treatment associated with the claims files, 
the examiner should provide an opinion as 
to whether the veteran's vascular and 
tension headaches more nearly result in 
prostrating attacks a) less than once every 
two months, b) approximately once every two 
months, or c) approximately once a month.  
If the veteran experiences prostrating 
attacks more frequently than once per 
month, the examiner should provide an 
opinion as to whether the veteran 
experiences completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.

5.  In light of the newly received medical 
opinion and medical treatise information 
received since the time of the December 
2003 and January 2004 VA examinations, for 
the veteran's claims for service connection 
for 1) allergies; 2) muscle and joint 
weakness and pain; 3) psychiatric 
disability; 4) upper gastrointestinal 
disability; and 5) asthma, the veteran 
should be afforded a VA examination with an 
appropriate specialist for each of these 
disabilities.  

For each such examination, the examiner 
should opine 1) whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
disability arose during service; or was 
caused or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected ulcerative colitis; or was caused 
or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by medications 
received for his service-connected 
ulcerative colitis, including large doses 
of corticosteroids, or service-connected 
vascular and tension migraine headaches.

The RO should send the claims files to each 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

Each examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

6.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


